Exhibit 10.36
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on November 30,
2001, by and between REGENERATION TECHNOLOGIES, INC. (“Regeneration
Technologies”), a Delaware corporation having its principal address at 2
Innovation Drive, Alachua, Florida 32615 and Brian K. Hutchison (“Executive”).
Regeneration Technologies and the Executive are collectively referred to as the
“Parties” throughout this Agreement. For purposes of this Agreement,
Regeneration Technologies includes any and all of its subsidiaries, affiliates,
and any other company or entity owned and/or operated in whole or in part by any
officer or director of Regeneration Technologies.
 
INTRODUCTION
 
Regeneration Technologies operates a tissue processing/manufacturing facility
and desires to employ the Executive. The Executive desires to accept employment
during the term of this Agreement upon the terms and conditions in this
Agreement.
 
In consideration of the covenants, mutual promises, representations, and
understandings in this Agreement, the Parties agree as follows:
 
1.    EMPLOYMENT.
 
Regeneration Technologies agrees to employ or continue to employ the Executive
and the Executive agrees to accept employment or to continue in the employment
of Regeneration Technologies. Executive shall be the President and Chief
Executive Officer of Regeneration Technologies during the term of this
Agreement, and it is anticipated that he will also serve on the Board of
Directors of Regeneration Technologies, subject to his approval for such post by
the shareholders of the Company. The duties of the Executive shall be those of a
Chief Executive Officer, subject to the directions and control of Regeneration
Technologies’ Board of Directors, in conjunction with Executive, from time to
time and as needed.
 
2.    TERM OF AGREEMENT.
 
This Agreement shall become effective as of the date first written above, and
shall cover the period of employment commencing on December 1, 2001, to November
30, 2004, unless this Agreement is terminated earlier as hereinafter provided.
This Agreement shall automatically renew for successive one (1) year periods
unless either party gives written notice of his or its intent not to renew this
Agreement at least sixty days prior to the expiration of the then-current term
of this Agreement.
 
3.    COMPENSATION
 
a.    Annual Salary.
 
Regeneration Technologies shall pay to the Executive as compensation for the
Executive’s services $13,461.53 computed bi-weekly from an annual figure of
$350,000 for the first two (2) years of this Agreement, payable in accordance
with the standard payroll policies of Regeneration Technologies. Thereafter, the
Executive’s salary shall be reviewed annually by Regeneration Technologies’
Board of Directors.
 





--------------------------------------------------------------------------------

Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 2
 
b.    Performance Bonus.
 
To provide a greater incentive for the Executive, a cash bonus shall be paid to
the Executive during the first calendar quarter of each year of this Agreement,
commencing in 2003, and based upon the performance of Regeneration Technologies
and the performance of the Executive during the preceding year; provided,
however, that the payment of any such bonus and the amount shall be within the
sole discretion of Regeneration Technologies’ Board of Directors, subject to the
following limitations on discretion. Bonuses for all years of this Agreement
shall be guided by the achievement of mutually agreed upon Company plans and
targets, which plans and targets shall be developed for 2002 on or before
January 31, 2002, and, thereafter, at least annually on or before February 28 of
each year. In the event that Executive meets the agreed upon Company plans and
targets for any given year, then his bonus shall be at least 60% of his base
salary, with the expectation that he will receive additional bonus compensation
for any improvements above target, up to a maximum of an additional 40% of base
salary.
 
c.    Stock Options.
 
Sign-On Stock Options:  The Executive shall be granted options to purchase
shares of common stock of Regeneration Technologies, Inc. in the amount of
500,000 shares at an exercise price based on the fair market value at the close
of business on December 3, 2001, subject to such vesting and other requirements
as are set forth herein and in the Omnibus Stock Plan, the Employee Restricted
Stock Agreement and the Incentive Stock Option Grant Agreement between
Regeneration Technologies and the Executive as additional consideration for
services rendered to Regeneration Technologies.
 
Additional Stock Options:  In addition to the stock options identified in the
preceding paragraph, Executive shall be eligible to receive at least the
following number of stock options for each year of this Agreement: for 2002, at
least 200,000 shares, awarded during the first quarter of 2003; for 2003 at
least 200,000 shares, awarded during the first quarter of 2004; for 2004 at
least 100,000 shares, awarded during the first quarter of 2005. Each stock
option grant referenced in this subparagraph shall be contingent upon the
Executive meeting the mutually agreed upon plan and targets for that year on the
performance of the Executive and of Regeneration Technologies relative to
mutually agreed upon Company plans and targets. In the event that the 500,000
additional option shares referenced in this subparagraph are not awarded by the
end of the initial term of this Agreement, then they shall remain available to
Executive for at least an additional three (3) years, provided the Executive
remains an active employee of Regeneration Technologies, Inc.
 
d.    Business Expenses.
 
Except as otherwise provided in this Agreement, Regeneration Technologies shall
pay, either directly or by reimbursement to the Executive, such reasonable and
necessary business expenses incurred by the Executive in the course of his
employment by Regeneration Technologies as are consistent with Regeneration
Technologies’ policies in existence from time to time, subject to such dollar
limitations and verification and record keeping requirements as may be
established from time to time by Regeneration Technologies.
 
e.    Sign-On Bonus.
 
Regeneration Technologies shall pay Executive a one-time sign-on bonus
“grossed-up” to equal $35,000, after deductions for all applicable taxes and
charges, on or before February 28, 2002.





--------------------------------------------------------------------------------

Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 3
 
f.    Temporary Housing and Moving Expenses.
 
Regeneration Technologies will reimburse or advance all reasonable and necessary
costs and expenses associated with the relocation of Executive and his family
from New Jersey to the Alachua or Gainesville, Florida area. Such reimbursements
will take into account the tax consequences of any non-deductible monies, such
that all reimbursements or items of imputed income will also include monies
sufficient to cover the state and federal tax liabilities associated with such
payments (i.e., these payments will be “grossed-up”), and such reimbursements
shall be made within thirty (30) days of the presentment of invoices for same.
 
During the transition period of Executive’s move from New Jersey to Florida,
Regeneration Technologies shall also provide, for a period of up to one (1) year
from December 1, 2001, the following temporary housing and travel reimbursements
and advances: (i) housing in the Gainesville area at a cost of approximately
$1,500 per month; (ii) one (1) round-trip airfare for either Executive or each
of Executive’s wife and children, between Gainesville and New Jersey, every
weekend until July 1, 2002, then every other weekend until November 30, 2002;
and (iii) one (1) all-expenses paid house-hunting trip for Executive and his
family for up to three (3) days.
 
g.    Key Person Life Insurance.
 
During the term of this Agreement, Regeneration Technologies will provide, at
its own expense, a “Key Person” life insurance policy with at least a one
million dollar ($1,000,000) death benefit payable to the beneficiary(ies) of
Executive’s choosing.
 
h.    Matching Contributions to The Company’s Defined Contribution Plan.
 
Regeneration Technologies shall match all of Executive’s contributions to the
Company’s 401(k) retirement plan, on a dollar for dollar basis, up to six
percent (6%) of Executive’s salary, but only to the maximum excludable dollar
amount permitted by the then-current applicable Internal Revenue Code and
Regulations for qualified plans. In addition, Executive will be able to
participate in any non-qualified retirement plans established for highly
compensated employees, as of the date of the establishment of any such plans.
 
i.    Employee Benefits.
 
The Executive shall be entitled to such vacation days, sick days, insurance and
other employee benefit programs as are established for all other key executives
of Regeneration Technologies, on the same basis as such other key executives are
entitled thereto. It is understood that the establishment, change or termination
of any such employee benefit programs is within the sole discretion of
Regeneration Technologies and that any such termination or change in any such
program shall not affect this Agreement. In addition to the employee benefits
provided to all other similarly situated employees, Regeneration Technologies
shall pay 100% of the premiums for Company-provided health and dental plans, the
cost of an Executive Physical at least annually and financial consulting
services for Executive of up to $1,000 per annum.
 
4.    DEVOTION TO EMPLOYMENT.
 
During the term of this Agreement, the Executive shall devote his full time to
Regeneration Technologies and the Executive shall not engage in any other
gainful employment without the written consent of Regeneration Technologies.
Nothing in this Agreement shall prohibit the Executive, however, from investing
or trading in stocks, bonds, commodities, or other forms of investments in other
companies or entities so long as such investments shall not constitute a
conflict of interest.





--------------------------------------------------------------------------------

Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 4
 
5.    TERMINATION OF EMPLOYMENT.
 
a.    Voluntary Termination.
 
Either the Executive or Regeneration Technologies may voluntarily terminate the
Executive’s employment with Regeneration Technologies at any time, by delivering
to the other party written notice of such intention not less than thirty (30)
days prior to the effective date of termination. In the event that Executive
voluntarily terminates this Agreement, he shall be entitled only to his vested
and accrued salary and other benefits otherwise due him through his last day on
payroll. In the event that Regeneration Technologies, Inc. terminates
Executive’s employment for any reason other than for “Cause” (as set forth in
Section b below), then Regeneration Technologies, Inc., shall pay to Executive
his regular salary, and the cash value of health, welfare and 401(k)
contributions ordinarily made by Regeneration Technologies, Inc., on Executive’s
behalf, for the payout period. In the case of termination within the first year
of this Contract the payout period shall be for the remainder of the first year
and an additional year and five (5) days; otherwise, the payout period shall be
for a period of one year from the date of termination of Executive’s employment.
Executive shall also continue to vest during the payout period in all previously
granted stock options then outstanding. Executive shall not be entitled to
accrue additional unearned bonuses or stock options for the payout period.
 
b.    Termination For Cause.
 
Regeneration Technologies may immediately terminate the Executive’s employment
(and, except as otherwise specifically provided hereunder, this Agreement) for
cause by giving written notice (without regard to the thirty (30) day notice
period provided in paragraph a above) of such termination to Executive
specifying the grounds therefor. The decision to terminate Executive’s
employment for cause shall be made at the sole discretion of the Board of
Directors of Regeneration Technologies. A termination for cause shall consist of
one or more of the following events:
 

 
(1)
 
The conviction of a felony involving theft, fraud, or embezzlement;

 

 
(ii)
 
Deliberate and continuous neglect of Executive’s duties as an employee and
executive of Regeneration Technologies, but only after notice to Executive of
such dereliction of duty, and an opportunity to cure of at least thirty (30)
days; or

 

 
(iii)
 
Violating the covenants set forth in Paragraphs 6, 7, 9, 10 and 11 of this
Agreement.

 
c.    Termination Upon Death, Incompetency, or Disability.
 
Regeneration Technologies shall have the right to terminate the Executive’s
employment with Regeneration Technologies (and, except as otherwise specifically
provided hereunder, this Agreement) immediately and without prior written notice
to the Executive as required by paragraph “a” above in the event that the
Executive dies, is adjudicated incompetent, or is permanently disabled, as
defined by this Agreement. In this Agreement, the term permanently disabled
shall mean that the Executive is unable to perform adequately his or her regular
duties under this Agreement as a result of sickness or accident and such
disability condition appears to be permanent. The determination of permanent
disability shall be made at the sole discretion of Regeneration Technologies’
Board of Directors and such a determination shall be final and binding on the
Executive.





--------------------------------------------------------------------------------

Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 5
6.    CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY.
 
The Executive acknowledges, recognizes and understands that, in connection with
the Executive’s employment with Regeneration Technologies, the Executive has and
will have access to certain proprietary, sensitive and confidential information
of Regeneration Technologies including but not limited to: the identity of
Regeneration Technologies’ clients, prospective clients, and other client
information; the existence of negotiations with prospective clients of
Regeneration Technologies; marketing data and plans; financial information and
financial data not publicly disclosed; all drawings, records, sketches, and
models; trade secrets and trade secrets relating to services of Regeneration
Technologies; and, products sold or being developed by Regeneration Technologies
(“Confidential Information”).
 
Executive also acknowledges, recognizes and understands that Regeneration
Technologies owns or has access to various types of intellectual property that
are protected or may be protected by copyright, trademark, patent, trade secret,
or other laws. The types of intellectual property that are considered
proprietary to Regeneration Technologies and that must be protected include but
are not limited to: patent applications; trademarks; programs; source and
relocatable code for all programs; engineering, research, and technical
documents; unpublished product specifications; products sold or under
development; and, information belonging to other companies that is provided to
Regeneration Technologies under confidentiality agreements (“Intellectual
Property”).
 
The Executive acknowledges and agrees that the maintenance of the
confidentiality of the Confidential Information and Intellectual Property and
restrictions on the use of the Confidential Information and Intellectual
Property is essential to Regeneration Technologies. The provisions of this
Paragraph 6 shall survive the termination of Executive’s employment with
Regeneration Technologies.
 
7.    NON-DISCLOSURE OF CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY.
 
The Executive shall not, during or after the termination of his or her
employment with Regeneration Technologies: (a) directly or indirectly publish,
disclose, reproduce, record, make facsimiles of, abstract, summarize, remove,
make accessible, or misappropriate any Confidential Information or Intellectual
Property as defined under this Agreement, to any person (including family
members and friends), firm, corporation, or association or other entity,
competitor or third party, for any reason whatsoever; or, (b) use, keep, or
otherwise deal in or with such Confidential Information or Trade Secrets, except
during employment with Regeneration Technologies and for the benefit of
Regeneration Technologies, without prior written permission of the Board of
Directors of Regeneration Technologies. The Executive agrees not to disclose any
Confidential Information or Intellectual Property’ to other employees of
Regeneration Technologies or to any third parties, except on a need to know
basis for the benefit of Regeneration Technologies or as authorized by the Board
of Directors of Regeneration Technologies.
 
All of the Confidential Information or Intellectual Property listed in Paragraph
number six (6) above is, and shall remain, the exclusive property of
Regeneration Technologies, and shall not be removed from Regeneration
Technologies’ premises, without the prior written consent of the Board of
Directors of Regeneration Technologies. The Executive shall return all tangible
items containing Confidential Information and Intellectual Property described in
Paragraph number six (6) prior to or at the termination of his or her employment
with Regeneration Technologies. The Executive agrees that he is under no
obligation to any former employer which is in any way inconsistent with this
Agreement or which imposes any restriction on Regeneration Technologies or the
Executive. The Executive also acknowledges that he has been instructed by
Regeneration Technologies that





--------------------------------------------------------------------------------

Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K
Hutchison
Page 6
during his or her employment with Regeneration Technologies, he is not to
divulge to Regeneration Technologies, its employees, or its consultants, any
confidential information or intellectual property obtained by the Executive from
any previous employers, entities, or persons. The provisions of this Paragraph 7
shall survive the termination of Executive’s employment with Regeneration
Technologies and the termination of this Agreement.
 
8.    IRREPARABLE HARM.
 
The Executive acknowledges and agrees that any disclosure of Confidential
Information and Intellectual Property delineated in paragraph number six (6) by
the Executive would cause severe and irreparable harm to Regeneration
Technologies. In the event there is a breach or a threatened breach by the
Executive of the Non-Disclosure provisions of this Agreement, Regeneration
Technologies shall be entitled to an injunction restraining the Executive from
disclosing, in whole or in part, such Confidential Information and Intellectual
Property or from rendering a service to any person, firm, corporation,
association, or other entity, to whom such information has been disclosed and to
recover all costs of pursuing such remedy, including reasonable attorneys’ fees,
costs, and expenses. Nothing in this Agreement shall be construed as prohibiting
Regeneration Technologies from pursuing other remedies as may be available to it
for the Executive’s breach or threatened breach, including recovery of damages
from the Executive. The provisions of this Paragraph 8 shall survive the
termination of Executive’s employment with Regeneration Technologies and the
termination of this Agreement.
 
9.    EXECUTIVE DEVELOPMENTS.
 
The Executive is aware and understands that during the term of the Executive’s
employment with Regeneration Technologies or with the financial and other
assistance that may be provided by Regeneration Technologies, the Executive may
invent, create, develop, and improve certain valuable property such as, but not
limited to, patents, trademarks, inventions, other patentable inventions and
other trade secrets and formula (“Employee Developments”). The Executive agrees
that all Employee Developments that may be developed or produced by the
Executive during the Executive’s employment by Regeneration Technologies are and
will be the property of Regeneration Technologies and that the Executive further
agrees that he will, at the request of Regeneration Technologies, execute such
documents Regeneration Technologies may reasonably request from time to time, to
assign and transfer all of the right, title and interest in Employee
Developments that are the property of Regeneration Technologies to Regeneration
Technologies and he will cooperate with Regeneration Technologies in connection
with any patent applications. In this regard, the Executive will, at all times,
fully advise and inform Regeneration Technologies of all matters that the
Executive may be developing or working on while employed by Regeneration
Technologies. The Executive further agrees that upon the termination of his or
her employment with Regeneration Technologies for any reason whatsoever, the
Executive shall immediately deliver and surrender to Regeneration Technologies
any and all plans, documents and other materials of any nature relating to the
Employee Developments. Regeneration Technologies may provide additional
compensation to the Executive as consideration for Employee Developments in
accordance with any patent policy of Regeneration Technologies. The provisions
of this Paragraph 9 shall survive the termination of Executive’s employment with
Regeneration Technologies and the termination of this Agreement.
 
10.    NON-COMPETITION.
 
Executive recognizes that Regeneration Technologies, Inc. possesses several
valuable and legitimate business interests such as Confidential Information and
Intellectual Property as defined in paragraph 6, above, substantial
relationships with current or prospective customers, clients or vendors, and
customer, client or vendor goodwill associated with Regeneration Technologies,
Inc. business. In recognition of these interests, the Executive’s exposure to
these interests, in the event of the termination of the Executive’s employment
with





--------------------------------------------------------------------------------

Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 7
 
Regeneration Technologies either by Regeneration Technologies for cause or
voluntarily by the Executive, the Executive agrees that for a period of two (2)
years following the effective date of the termination, the Executive will not
engage in or be associated with or employed by any “Licensed Tissue Bank”
organization, which engages in the business of recovery, procurement,
manufacturing, or distributing products from bone tissue in the United States.
The Licensed Tissue Bank organizations that Executive specifically agrees not to
become employed by or in any way associate with for a two (2) year period
following the effective date of Executive’s termination are as follows:
Southeast Tissue Alliance, Inc. (University of Florida Tissue Bank), Tutogen
Medical, Inc., Musculoskeletal Transplant Foundation; CryoLife; LifeCell;
Allosource; Tissue Banks International; Osteotech, Inc.; LifeLink Tissue Bank;
Life Net; Community Tissue Services; American Red Cross; BioGenetics; and,
Cryogenic. The Executive also agrees that for a two (2) year period following
the effective date of Executive’s termination not to participant in, assist with
or in any way become associated with or employed by any new start up venture
that the parties agree in advance is or will be engaged in the business of a
Licensed Tissue Bank, or which Regeneration Technologies, Inc., reasonably
designates as a Licensed Tissue Bank.
 
This limitation of employment excludes any and all non-biologic implantable
medical devices.
 
In the event of the termination of the Executive’s employment with Regeneration
Technologies by Regeneration Technologies without cause, the Executive agrees
that for a period of one (1) year following the effective date of such
termination, the Executive will not engage in or be associated with or be
employed by any “Licensed Tissue Bank” organization, which engages in the
business of recovery, procurement, manufacturing or distributing products from
bone tissue within the United States. The Licensed Tissue Bank organizations
that Executive specifically agrees not to become employed by or associated with
for a one (1) year period following the effective date of Executive’s
termination without cause are as follows: Southeast Tissue Alliance, Inc.
(University of Florida Tissue Bank), Tutogen Medical, Inc., Bank Musculoskeletal
Transplant Foundation; CryoLife; LifeCell; Allosource; Tissue Banks
International; Osteotech, Inc.; LifeLink Tissue Bank; Life Net; Community Tissue
Services; American Red Cross; BioGenetics; and, Cryogenic. The Executive also
agrees that for a one (1) year period following the effective date of
Executive’s termination without cause not to participant in, assist with or in
any way become associated with or employed by any new start up venture that the
parties agree in advance is or will be engaged in the business of a Licensed
Tissue Bank. This limitation of employment excludes any and all non-biologic
implantable medical devices.
 
The Executive acknowledges that this restrictive covenant is reasonably
necessary to protect Regeneration Technologies’ legitimate business interests,
which are represented by, among other things, the substantial relationships
between Regeneration Technologies and its licensees and tissue sources, as well
as the goodwill established by Regeneration Technologies with licensees and
tissue sources in the United States and other countries where Regeneration
Technologies’ tissues are distributed over a protracted period, specialized
training, and other legitimate business reasons.
 
The Executive recognizes that Regeneration Technologies would not sign this
Agreement without the inclusion of this covenant, and the Executive confirms the
sufficiency of the consideration received by the Executive, in the form of
employment or continued employment by Regeneration Technologies, in accepting
this covenant as a material term of this Agreement. The provisions of this
Paragraph 10 shall survive the termination of Executive’s employment with
Regeneration Technologies and the termination of this Agreement.





--------------------------------------------------------------------------------

 
Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 8
 
11.    NON-SOLICITATION.
 
The Executive agrees during his or her employment with Regeneration
Technologies, and for a period of two (2) years from the termination date of his
or her employment with Regeneration Technologies, not to: (a) solicit any
employee of Regeneration Technologies, or any subsidiary or affiliate of
Regeneration Technologies, or otherwise induce or attempt to induce any employee
of Regeneration Technologies to leave the employment of Regeneration
Technologies; or (b) directly or indirectly attempt to solicit any client or
customer of Regeneration Technologies, or any client or customer of any
subsidiary or affiliate of Regeneration Technologies, or directly or indirectly
interfere with Regeneration Technologies’ relationship, or any subsidiary’s or
affiliate’s relationship, with any of its clients or customers. The provisions
of this Paragraph 11 shall survive the termination of Executive’s employment
with Regeneration Technologies and the termination of this Agreement.
 
12.    REMEDIES FOR BREACH OF LIMITATION OF EMPLOYMENT AND NON-SOLICITATION.
 
It is understood and agreed by the Parties that Regeneration Technologies shall
be entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of Paragraphs 10 and 11, which
injunctive relief shall be in addition to any other rights or remedies available
to Regeneration Technologies. If such a violation occurs, the Executive shall be
responsible for the payment of reasonable attorneys’ fees and other costs and
expenses incurred by Regeneration Technologies in enforcing the covenants
contained in Paragraphs 10 and 11, whether incurred at the trial level or in any
appellate proceeding.
 
13.    NON-DISPARAGEMENT.
 
While employed by Regeneration Technologies or any affiliate of Regeneration
Technologies and, provided Regeneration Technologies has complied with its
obligations hereunder, after the Executive’s employment terminates for whatever
reason, the Executive agrees not to disparage, denigrate, or comment negatively
upon, either orally or in writing, Regeneration Technologies, or any of its
affiliates, officers, or directors, to or in the presence of any person or
entity.
 
14.    INVALID PROVISION.
 
In the event any provision of this Agreement should be or become invalid or
unenforceable, the invalid provision shall not affect the validity and
enforceability of any other provision of this Agreement. Similarly, if the scope
of any restriction or covenant contained in this Agreement should be or become
too broad or extensive to permit enforcement of the covenant or provision to its
full extent, then any restriction or covenant shall be enforced to the maximum
extent permitted by law. The Executive consents and agrees that the scope of any
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce the restriction or covenant.
 
15.    ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration conducted before a panel of three
(3) arbitrators in the State of Florida in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall bear the
expense of any arbitration proceeding and shall reimburse Executive for all
reasonable costs and expense, including reasonable attorneys’ fees and expenses,
if Executive is the prevailing party.





--------------------------------------------------------------------------------

 
Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 9
 
16.    APPLICABLE LAW AND VENUE.
 
This Agreement shall be interpreted under and governed by the laws of the State
of Florida, without regard to choice of law provisions.
 
17.    COMPLETE AGREEMENT.
 
The Executive acknowledges and agrees that no representation, promise, or
agreement regarding the subject matter of this Agreement has been made to or
with the Executive that is not provided for in this Agreement. This Agreement
represents the complete Agreement between Regeneration Technologies and the
Executive regarding the subject matter of this Agreement. Any representations or
agreements regarding the subject matter of this Agreement not explicitly
included in this Agreement are considered waived and/or merged into this
Agreement, and are thus unenforceable. Any previous agreements between
Regeneration Technologies and the Executive regarding the subject matter of this
Agreement are superseded by the execution of this Agreement, and shall lack any
continuing force or effect.
 
19.    AMENDMENTS OR MODIFICATIONS.
 
No amendments or modifications to this Agreement shall be binding on any of the
Parties unless such amendment or modification is in writing and executed by all
of the Parties to this Agreement.
 
20.    SUCCESSORS AND ASSIGNS.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and, as to Executive, his legal heirs, successors and assigns.
 
21.    CONSTRUCTION.
 
The Executive agrees and understands that the headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement. The language in all parts of this
Agreement shall be construed according to its fair meaning and not strictly for
or against Regeneration Technologies or the Executive.
 
22.    NON-WAIVER.
 
The failure of Regeneration Technologies or the Executive in any instance to
exercise any right. power. or privilege under this Agreement or under law shall
not constitute a waiver of any other right, power, or privilege. All waivers by
either Regeneration Technologies or the Executive must be contained in writing
signed by the party to be charged, and in the case of Regeneration Technologies,
by a member of the Board of Directors of Regeneration Technologies.
 
23.    READ AND UNDERSTAND.
 
The Parties to this Agreement represent and agree that they have carefully read
and fully understand all of the provisions of this Agreement and that they are
entering into this Agreement with the intent to be bound by its terms and
conditions. The Executive represents and agrees that his initials on each page
of this Agreement is irrefutable evidence that he has read and fully understands
all of the provisions of this Agreement.





--------------------------------------------------------------------------------

 
Employment Agreement Between Regeneration Technologies, Inc. and Mr. Brian K.
Hutchison
Page 10
 
IN THE PRESENCE OF WITNESSES, the Parties execute this twenty (20) page
Agreement.
 
DATED this 30th day of November, 2001.
 
 
Executive:
 
On Behalf of REGENERATION
TECHNOLOGIES, INC.:
     
/s/    BRIAN K. HUTCHISON

--------------------------------------------------------------------------------

 
/s/    JAMIE M. GROOMS

--------------------------------------------------------------------------------

Title: President and CEO
 
Title: Chairman of the Board
Date: 12/6/01
 
Date: 12/6/01
                 
Witness:
 
Witness:
/s/    ILLEGIBLE

--------------------------------------------------------------------------------

 
/s/    ILLEGIBLE

--------------------------------------------------------------------------------

Date: 12/6/01
 
Date: 12/6/01

